Russell, J.
Where a bill of exceptions complains of the refusal of the judge of the superior court to sanction a petition for certiorari, and the petition is not set forth in the bill of exceptions, nor attached thereto as an exhibit, but is specified and sent up as a part of the record, no question is presented for decision by this court, and the writ of error must be dismissed. Where the judge of the superior court refuses to sanction the certiorari, the petition does not become a part of the record and can not be brought to this court as such. A petition for certiorari, if not sanctioned, is not a part of the record. Taylor v. Town of Omega, 12 Ga. App. 693 (78 S. E. 144), and citations.

Writ of error dismissed.